Barrett, J.
Upon the authority of The People agt. Raymond (37 N. Y., 428), the act under consideration must be held to be unconstitutional.
The duties which it imposes upon the commissioners of records are substantially the same as those required of local officials at-the time oí the adoption of the present constitution.
It is true that additional powers are granted, but the object is the same, namely the preservation of the records and their arrangement for convenient reference.
This question was not raised in The People ex rel. McSpedon agt. The Board of Supervisors (11 Abb. 233), nor was the act passed upon in The People ex rel. The Commissioners of Records agt. The Supervisors of N. Y. (11 Abb., 114), nor referred to further than to concede its unconstitutionality for the purposes of the árgument.
' (2.) The objection to the certificate is also well taken. The signature of a majority is only sufficient when a meeting of all has ■ been duly convened (2 R. S., Edmond’s Ed., 575; The People agt. The Board of Supervisors, 10 Abb., 233). This was impossible as Mr. Nathan died upon the 10th of October, 1863.
(3;) There is nothing in the point that the claim has not been audited as required by chap. 590 of the laws of 1857; for the reason' that money paid upon the certificate of the commissioners is not drawn by the authority of the board-of supervisors. • ■.. •'
(4.) The question is not res adjudicata. The judgment of March 23, 1864, upon its face negatives the suggestion that Bell’s salary was the subject of adjudication.
(5.) Th;s disposes of all the questions presented.
The application must therefore be denied, but without prej udice to such proceedings for the enforcement of '-the judgment of March 23, 1864, as the relator may be advised to institute.